Citation Nr: 0018069	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to an increased (compensable) rating for the 
residuals of probate cancer, on appeal from the original 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service that extended from December 
1961 to December 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in March 
1998 by the Department of Veterans Affairs (VA) regional 
office (RO) in New Orleans, Louisiana.  This rating decision 
denied service connection for post traumatic stress disorder 
(PTSD) and granted service connection for residuals of 
prostate cancer, evaluated as noncompensable from November 7, 
1996.  This rating action also denied service connection for 
an anxiety disorder.  However, in the substantive appeal the 
veteran clearly indicated he was only appealing 
mental/medical residuals due to PTSD.  Therefore, the Board 
will confine the claim to service connection for PTSD, to 
exclude anxiety disorder.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD and therefore 
this claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to these claims.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose no complaints or 
manifestation of any psychiatric disorder.  On the report of 
medical history at the time of the separation examination in 
May 1970, the veteran denied that he had any psychiatric 
symptoms and a psychiatric disorder was not noted on this 
examination.

The veteran filed his initial claim for PTSD in August 1997.

The veteran underwent a VA PTSD examination in December 1997.  
He was interviewed and given the Millon Clinical Multiaxial 
Inventory along with the Mississippi Combat Stress Scale.  
The examiner also reviewed the claims file several days after 
the evaluation.  The veteran stated that he felt that he had 
PTSD and problems which came from his time in Vietnam. 

Following the examination and review of the diagnostic 
psychological tests, the examiner opined that the veteran did 
not meet the diagnostic criteria for PTSD.  He did not have 
enough symptoms to make a diagnosis.  The linkage between 
stressor and current symptoms did not appear to be there.  
The MCMI-2 was considered to be invalid due to the veteran 
endorsing one of the validity items which may indicate either 
he did not understand what he was reading or was not paying 
attention.  It was also considered invalid due to the very 
high number of difficulties he endorsed.  His score on the 
combat stress scale was 115, which, while it was in the range 
thought to indicate PTSD like symptoms, was assumed to be the 
result of exaggeration on the veteran's part.  The diagnoses 
were anxiety disorder and personality disorder.

Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The United States Court of Veterans Appeals for Veterans 
Claims in Cohen v. Brown, 10 Vet. App. 128, stated that 
Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has defined a well-grounded claim as follows: "[A] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of nexus between an in-service injury or disease and 
a current disability. See Caluza v. Brown, 7 Vet.  App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet. App. 19, 21 (1993)).

Under the current regulations, service connection for PTSD 
requires (i) medical evidence of a PTSD diagnosis, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (1999).

In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for service connection for 
PTSD because the medical evidence does not establish the 
existence of PTSD.  When he underwent the VA PTSD 
examination, with detailed psychological testing, it was 
concluded that the diagnosis was not PTSD.  The veteran has 
not presented any competent medical evidence demonstrating 
the existence of PTSD.  Therefore, this claim is not 
plausible and therefore not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
veteran has not put VA on notice of the existence of any 
additional evidence concerning the claim for service 
connection for PTSD which would have made this claim 
plausible.


ORDER

The claim for service connection for PTSD is not well 
grounded and is denied.


REMAND

The veteran was granted service connection for the residuals 
of prostate cancer secondary to Agent Orange exposure, and a 
noncompensable rating was assigned effective November 7, 
1996, the date of liberalizing legislation.  

Diagnostic Code 7528 provides that following the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for malignant neoplasms of the 
genitourinary system, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate on residuals as voiding or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The relevant facts of the veteran's case are as follows.  
Prostate cancer was discovered in January 1995.  Subsequent 
treatment consisted of radiation therapy and Lupron (hormone) 
injections.  The radiation therapy was discontinued in 
November 1995.  In June 1996, he was still taking Lupron 
injections.  In April 1997, it was reported that the hormone 
therapy had been discontinued.  However, the exact date of 
the discontinuance of hormone therapy is not of record.  

Since the RO adjudicated this case, Training Letter 00-02 
(May1, 2000) was issued by the Director, VA Compensation and 
Pension Service, to all RO's on the subject of rating 
prostate disease, to include prostate cancer.  The attention 
of the RO is directed to the entire letter.  Portions 
relevant to the veteran's case are summarized hereinafter.  

According to the Training Letter, antineoplastic treatments 
for prostate cancer may include the palliative use of 
hormonal therapy.  One of the hormonal agents used is Lupron.  
In cases where hormones are used as adjuvant therapy for a 
defined period, the 100 percent evaluation pursuant to 
Diagnostic Code 7528 will continue for the duration of 
treatment and for 6 months after.  

The RO should apply the guidance set forth in the Training 
Letter to rating the prostate cancer in this case.  This 
should include a determination as to whether the veteran is 
entitled to a 100 percent rating pursuant to Diagnostic Code 
7528 based on the cessation of therapeutic procedures.  In 
this regard, it will likely be necessary to ascertain when 
the Lupron injections were discontinued.  The RO should also 
consider whether special monthly compensation may be in 
order.

In view of the foregoing, this case is remanded to the RO for 
the following:

1.  The RO should contact the veteran's 
physicians at the Iberia Cancer Care 
Center, New Iberia, Louisiana, in order 
to determine the date of the veteran's 
final Lupron therapy treatment.  The 
assistance of the veteran may also be 
utilized to obtain this information.

2.  When this development is completed, 
the RO should readjudicate the claim, 
using the date of the termination of 
therapy, in conjunction with the Note 
following Diagnostic Code 7528 and the 
aforementioned Training Letter.  The RO 
must consider specifically whether, and 
for how long, the veteran may be entitled 
to a 100 percent rating.  In addition, 
because this is a disagreement with the 
original rating awarded, the provisions 
of Fenderson v. West, 12 Vet. App. 119 
(1999) should be applied.  After 
completion of the above development the 
case should be returned to the Board, if 
in order, after completion of the usual 
adjudication procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



